19-23185-rdd       Doc 186        Filed 11/11/19 Entered 11/11/19 16:17:46                   Main Document
                                                Pg 1 of 25


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000
-and-
Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000
Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                DEBTOR’S PRELIMINARY OBJECTION TO: (I) JOINT
              MOTION OF LABORATORY CORPORATION OF AMERICA,
             QUEST DIAGNOSTICS INCORPORATED AND OPTUM360, LLC
               FOR AN ORDER, PURSUANT TO 11 U.S.C. §§ 105 AND 362,
                 DIRECTING THE DEBTOR TO PRODUCE CERTAIN
                DOCUMENTS; AND (II) APPLICATION OF ELIZABETH
              HOLLWAY FOR AN ORDER DIRECTING THE PRODUCTION
              OF DOCUMENTS PURSUANT TO BANKRUPTCY RULE 2004

        Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) as and for its preliminary

objection (this “Objection”) to the: (I) Joint Motion of Laboratory Corporation of America,

Quest Diagnostics Incorporated and Optum360, LLC for an Order, Pursuant to 11 U.S.C. §§

105 and 362, Directing the Debtor to Produce Certain Documents [Doc. No. 180] (the “MDL

Defendants’ Motion”); and the (II) Application of Elizabeth Hollway for an Order Directing the

1
        The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
        Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
        106831. The Debtor also has done business as American Medical Collection Agency.



4832-9154-6028
7022536
19-23185-rdd     Doc 186       Filed 11/11/19 Entered 11/11/19 16:17:46                     Main Document
                                             Pg 2 of 25


Production of Documents Pursuant to Bankruptcy Rule 2004 [Doc. No. 181] (the “Hollway

Application” and together with the MDL Defendants’ Motion, the “Production Motions”),2 by its

undersigned counsel, respectfully represents as follows:

                                               Introduction

       Since shortly after the commencement of the Debtor’s case, the Debtor and the Multi-

State Group have been engaged in the difficult and sometimes contentious task of arriving at a

negotiated procedure for providing information to the Multi-State Group to facilitate its

regulatory investigation into the data breach that led to the filing of the Debtor’s chapter 11 case.

Circumstances required the parties to balance the Multi-State Group’s desire for information

with the need to be sensitive to the severe financial and personnel constraints under which the

Debtor is operating.

       The parties’ efforts at a negotiated resolution ultimately were successful and, on

October 7, 2019, the Debtor filed the Joint Motion to Adjourn Docket Numbers 3 and 52 Without

Date and Without Prejudice and Notice of Agreement Between Debtor and Multi-State Group

[Doc. No. 153] (the “Joint Motion”). If granted, the Joint Motion will adjourn pending contested

matters involving the Debtor and the Multi-State Group and approve an agreement pursuant to

which the Debtor will provide responses to the civil investigative demands issued by the State of

Indiana in connection with the Multi-State Group’s investigation into the Debtor’s data breach

(such agreement, the “Agreement”).

       The MDL Defendants, all of whom are former clients of the Debtor currently subject to

putative class actions (the “Multi-District Litigation”) overseen by the United States Judicial

Panel on Multidistrict Litigation (MDL No. 2904), and Ms. Hollway, a lead plaintiff in the

2
       Capitalized terms not otherwise defined herein have the meanings ascribed to them by the applicable
       Production Motions.




                                                     -2-
19-23185-rdd     Doc 186       Filed 11/11/19 Entered 11/11/19 16:17:46                   Main Document
                                             Pg 3 of 25


Multi-District Litigation, seek to interfere with the Agreement and use it as a means to end-run

the normal federal discovery rules to which they are subject in the Multi-District Litigation.

Indeed, the interference of the opposing parties in the Multi-District Litigation with the

negotiations between the Debtor and the Multi-State Group already have cost the Debtor and the

Multi-State Group nearly a full month of precious time, no small matter given the Debtor’s

continually dwindling resources and the risk of further personnel attrition. The Debtor therefore

requests that the Court firmly reject the Multi-District Litigation parties’ attempt to hijack the

Joint Motion and tie it to the Production Motions. Instead, the Court should schedule a hearing

to separately consider the Production Motions at the Debtor’s monthly omnibus hearing,

scheduled for December 19, 2019, or at a later date as may be convenient to the Court.3

                                        Preliminary Objection

       The MDL Defendants’ Motion has not yet been scheduled for hearing. The Hollway

Application includes an express joinder in the stay relief sought in the MDL Defendants’ Motion

(Hollway Application at ¶25) and, accordingly, should be heard together with such motion. The

Debtor therefore requests that both Production Motions be scheduled for consideration no earlier

than the Debtor’s December 19, 2019 omnibus hearing date, with any objections to be due a

week earlier, on December 12, 2019. During the intervening period, the Debtor also would be

open to discussions with the parties to the Multi-District Litigation, not tied in any way to the

regulatory investigations or the Multi-State Group, regarding specific and narrowly tailored

third-party discovery that the Debtor could provide to those parties on a stipulated basis, in an



3
       As of the date hereof, no hearing date has yet been set for consideration of the MDL Defendants’ Motion.
       And both of the Production Motions seek some form of relief from the automatic stay which, pursuant to
       paragraph 58 of the Case Management Order entered in the Debtor’s case [Doc. No. 31], are to be heard no
       earlier than 21 days after they are made.




                                                    -3-
19-23185-rdd     Doc 186     Filed 11/11/19 Entered 11/11/19 16:17:46            Main Document
                                           Pg 4 of 25


effort to spare all parties and the Court the burden of discovery and automatic stay-related

litigation.

        Absent a consensual resolution, while the Debtor anticipates filing a more fulsome

objection prior to the proposed hearing date for the Production Motions, it bears noting that the

Production Motions have no merit and should not be granted for a variety of reasons, foremost of

which is that the Hollway Application, and by extension the MDL Defendants’ Motion as well,

violate the longstanding and well-settled “pending proceeding rule.” That rule, for present

purposes, provides that once federal litigation has been commenced, discovery must proceed

under the federal discovery rules. See, e.g., In re Oklahoma Automatic Door, Co., Inc., 599 B.R.

167, 170 (Bankr. W.D. Okla. 2019) (“One recognized limitation on the broad scope of Rule 2004

is the ‘pending proceeding rule,’ pursuant to which courts may preclude discovery under Rule

2004 based on the ‘existence of other pending litigation in which such discovery could be

obtained.’”) (citations omitted); In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D.N.Y. 2002)

(acknowledging the “well recognized rule that once an adversary proceeding or contested matter

is commenced, discovery should be pursued under the Federal Rules of Civil Procedure and not

by Rule 2004.”) (citations omitted); 2435 Plainsfield Ave. v. Township of Scotch Plains (In re

2435 Plainsfield Ave.), 223 B.R. 440, 455-56 (Bankr. D.N.J. 1998) (Rule 2004 examination

prohibited while adversary proceeding pending).

        Here the parties’ own pleadings in the Multi-District Litigation effectively acknowledge

the obvious, which is that the Production Motions here have nothing to do with the pursuit of the

rights of creditors in the Debtor’s chapter 11 case, or with any confidentiality concerns (those

have been well-addressed by the Multi-State Group). Instead, the motions are all about obtaining

discovery in the Multi-District Litigation. For example, in their “Joint Discovery Plan,” filed in




                                               -4-
19-23185-rdd     Doc 186     Filed 11/11/19 Entered 11/11/19 16:17:46             Main Document
                                           Pg 5 of 25


the Multi-District Litigation on November 4, 2019 (2:19-md-02904-MCA-MAH in the United

States District Court of New Jersey) (“JDP”) (a copy of which is annexed for convenience of

reference as Exhibit “A” hereto), the defendants correctly contend that “Plaintiffs’ motion [i.e.,

the Hollway Application] is no substitute for obtaining discovery relevant to issues in this

litigation pursuant to a properly-issued subpoena.” JDP at fn 3. The Plaintiffs, by the same

token, assert that “as to discovery from third-party AMCA, on October 30, Quest, Optum and

LabCorp filed a motion in the Bankruptcy Court to direct AMCA to produce to them the

documents that AMCA had agreed to produce to a consortium of 36 state attorneys general.”

JDP, question 8(a) at page 10 (emphasis added). The problem, of course, is that neither of the

Production Motions are appropriate vehicles for third-party discovery under the applicable

federal rules and, accordingly, should be denied.

                                            Conclusion

       WHEREFORE, the Debtor respectfully requests that both Production Motions be

scheduled for consideration no earlier than the Debtor’s December 19, 2019 omnibus hearing

date, with any objections to be due a week earlier, on December 12, 2019. To the extent the

Court determines to consider the relief requested in the Production Motions at the Debtor’s




                           [Remainder of page intentionally left blank]




                                                -5-
19-23185-rdd     Doc 186    Filed 11/11/19 Entered 11/11/19 16:17:46         Main Document
                                          Pg 6 of 25


November 14, 2019 omnibus hearing, the Debtor respectfully requests that the Court deny the

relief requested therein.

Dated: November 11, 2019
       New York, New York


                                     CHAPMAN AND CUTLER LLP
                                     Counsel for the Debtor and Debtor in Possession


                                     By:     /s/Steven Wilamowsky
                                           Steven Wilamowsky
                                           1270 Avenue of the Americas
                                           New York, NY 10020-1708
                                           Telephone: 212.655.6000

                                                   -and-

                                           Aaron M. Krieger
                                           111 West Monroe Street
                                           Chicago, IL 60603-4080
                                           Telephone: 312.845.3000
19-23185-rdd   Doc 186   Filed 11/11/19 Entered 11/11/19 16:17:46   Main Document
                                       Pg 7 of 25
                                                                       EXHIBIT A
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 1 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document684
                                     Pg 8 of 25


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

IN RE: AMERICAN MEDICAL                        Civil Action No. 19-md-2904 (MCA)(MAH)
COLLECTION AGENCY, INC.
CUSTOMER DATA SECURITY BREACH                          JOINT DISCOVERY PLAN
LITIGATION


 1.     Set forth the name of each attorney appearing, the firm name, address and telephone
        number and facsimile number of each, designating the party represented.

Counsel to Plaintiffs

James E. Cecchi                              Jason L. Lichtman
Lindsey H. Taylor                            Sean A Petterson
Caroline F. Bartlett                         LIEFF CABRASER HEIMANN
Mark M. Makhail                              & BERNSTEIN, LLP
CARELLA BYRNE CECCHI                         250 Hudson Street, 8th Floor
OLSTEIN BRODY & AGNELLO, P.C.                New York, New York 10013
5 Becker Farm Road                           Ph. 212-355-9500
Roseland, New Jersey 07068                   Fax 212-355-9592
Ph. 973-994-1700
Fax 973-994-1744                             Linda P. Nussbaum
                                             Bart D. Cohen
Christopher A. Seeger                        NUSSBAUM LAW GROUP, P.C.
Parvin Aminolroaya                           1211 Avenue of the Americas, 40th Floor
Jennifer Scullion                            New York, New York 10036
SEEGER WEISS LLP                             Ph. 917-438-9101
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660            Stuart A. Davidson
Ph. 973-639-9100                             Paul J. Geller
Fax 973-584-9393                             ROBBINS GELLER RUDMAN & DOWD LLP
                                             120 East Palmetto Park Road, Suite 500
Norman E. Siegel                             Boca Raton, Florida 33432
Barrett J. Vahle                             Ph. 561-750-3000
J. Austin Moore                              Fax 561-750-3364
STUEVE SIEGEL HANSON LLP
460 Nichols Road, Suite 200                  Joseph J. DePalma
Kansas City, Missouri 64112                  Bruce D. Greenberg
(816) 714-7100                               LITE DEPALMA GREENBERG LLC
                                             570 Broad Street, Suite 1201
                                             Newark, New Jersey 07102
                                             Ph. 973-623-3000
                                             Fax 973-623-0858
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 2 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document685
                                     Pg 9 of 25


Amy E. Keller                          Tina Wolfson
Adam J. Levitt                         Brad King
DICELLO LEVITT GUTZLER LLC             Theodore W. Maya
10 North Dearborn Street, 11th Floor   AHDOOT & WOLFSON, PC
Chicago, Illinois 60602                1016 Palm Avenue
Ph. 312-214-7900                       West Hollywood, California
                                       Ph. 310-474-9111
Scott A. Bursor                        Fax 310 474-8585
Joseph I. Marchese
Philip L. Fraietta                     Jean S. Martin
BURSOR & FISHER, P.A.                  John A. Yanchunis
888 Seventh Avenue                     MORGAN & MORGAN
New York, New York 10019               76 South Laura Street, Suite 1100
Ph. 646-837-7142                       Jacksonville, Florida 32202
                                       Ph. 904-398-2722
E. Michelle Drake
BERGER & MONTAGUE                      Marc L. Godino
43 SE Main Street, Suite 505           Lionel Z. Glancy
Minneapolis, Minnesota 55414           Danielle L. Manning
Ph. 612-594-5999                       GLANCY PRONGAY & MURRAY LLP
Fax 612-584- 4770                      1925 Century Park East, Suite 2100
                                       Los Angeles, California
Jason T. Dennett                       Ph. 310-201-9150
Kim D. Stephens                        Fax 310-432-1495
Cecily C. Shiel
TOUSLEY BRAIN STEPHENS, PLLC           Joseph P. Guglielmo
1700 Seventh Avenue, Suite 2200        SCOTT+SCOTT ATTORNEYS AT LAW, LLP
Seattle, Washington 98101              The Helmsley Building
Ph. 206-682-5600                       230 Park Ave, 17th Floor
Fax 206-682-2992                       New York, New York 10169
                                       Ph. 212-223-6444
Timothy G. Blood                       Fax 212-223-6334
Thomas J. O’Reardon II
BLOOD HURST & O’REARDON, LLP           James Pizzirusso
502 West Broadway, Suite 1490          HAUSFELD LLP
San Diego, California 92101            1700 K Street, NW, Suite 650
Ph. 619-338-1101                       Washington, DC 20006
Fax 619-338-1101                       Ph. 202-540-7200

                                       Laurence D. King
                                       Mario M. Choi
                                       KAPLAN FOX & KILSHEIMER LLP
                                       350 Sansome Street, Suite 400
                                       San Francisco, CA 94104
                                       Ph. 415-772-4700
                                       Fax 415-772-4707
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 3 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document686
                                    Pg 10 of 25


Todd S. Garber                             Todd C. Werts
Jeremiah Frei-Pearson                      Bradford B. Lear
D. Greg Blankinship                        LEAR WERTS LLP
Chantal Khalil                             2003 West Broadway, Suite 107
FINKELSTEIN, BLANKINSHIP, FREI-            Columbia, Missouri 65203
PEARSON & GARBER, LLP                      Ph. 573-875-1991
445 Hamilton Avenue, Suite 605             Fax 573-875-1985
White Plains, New York 10601
Ph. 914-298-3281                           J. Gerard Stranch
                                           Joe P. Leniski, Jr.
                                           BRANSTETTER STRANCH & JENNINGS, PLLC
                                           223 Rosa L. Parks Avenue, Suite 200
                                           Nashville, Tennessee 37203
                                           Ph. 615-254-8801
                                           Fax 615-225-5419

Counsel to Defendants Laboratory Corporation of America Holdings & Laboratory Corporation of
America

             Allison Holt Ryan
             Alicia J. Paller
             HOGAN LOVELLS US LLP
             555 Thirteenth Street NW
             Washington, DC 20004
             allison.holt-ryan@hoganlovells.com
             alicia.paller@hoganlovells.com
             Ph. (202) 637-5600
             Fax (202) 637-5910

             David Cooner
             McCARTER & ENGLISH, LLP
             100 Mulberry Street
             Newark, NJ 07102
             dcooner@mccarter.com
             Ph. (973) 639-6971
             Fax (973) 297-3960

Counsel to Defendants Optum360 Services, Inc., Optum360, LLC, Optum, Inc., and UnitedHealth
Group Incorporated

             Kristine McAlister Brown
             Donald M. Houser
             ALSTON & BIRD LLP
             1201 West Peachtree Street
             Atlanta, GA 30309-3424
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 4 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document687
                                    Pg 11 of 25


              Telephone: (404) 881-7000
              Facsimile: (404) 881-7777
              kristy.brown@alston.com
              donald.houser@alston.com

              Reade W. Seligmann
              ALSTON & BIRD LLP
              90 Park Avenue, 15th Floor
              New York, NY 10016-1387
              Telephone: (212) 210-9453
              Facsimile: (212) 210-9444
              reade.seligmann@alston.com

Counsel to Quest Diagnostics Incorporated and Quest Diagnostics Clinical Laboratories, Inc.

              David H. Hoffman
              SIDLEY AUSTIN LLP
              1 South Dearborn
              Chicago, IL 60603
              Telephone: (312) 853-2174
              Facsimile: (312) 853-7036
              david.hoffman@sidley.com

              Eamon P. Joyce
              SIDLEY AUSTIN LLP
              787 Seventh Avenue
              New York, NY 10019
              Telephone: (212) 839-8555
              Facsimile: (212) 839-5599
              ejoyce@sidley.com

              Michael T. Hensley
              BRESSLER AMERY & ROSS, P.C.
              325 Columbia Turnpike
              Suite 301
              Florham Park, NJ 07932
              Telephone: (212) 235-6436
              Facsimile: (973) 514-1660
              mhensley@bressler.com

 Counsel to Defendants BioReference Laboratories, Inc.

              Paul G. Karlsgodt
              Edward J. Jacobs
              Robyn M. Feldstein
              Baker & Hostetler LLP



                                               4
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 5 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document688
                                    Pg 12 of 25


              45 Rockefeller Plaza
              New York, New York 10011
              Ph. (212) 589-4200
              Fax (212) 589-4201

Counsel to Defendants Sunrise Medical Laboratories, Inc., Clinical Pathology Laboratories, Inc.
and non-MDL Defendant CBL Path, Inc.

              Bradley J. Bartolomeo
              Jeffrey Y. Spiegel
              LEWIS BRISBOIS BISGAARD & SMITH LLP
              77 Water Street, Suite 2100
              New York, NY 10005
              Telephone: (212) 232-1300
              Facsimile: (212) 232-1399
              bradley.bartolomeo@lewisbrisbois.com
              jeffrey.spiegel@lewisbrisbois.com

Counsel to Defendant CareCentrix, Inc.

              Lane W. Davis
              William S. Brown
              Greenville One, Suite 400
              2 W. Washington Street
              Greenville, S.C.
              Telephone: (864) 373-2245
              Facsimile (864) 373-2925
              lane.davis@nelsonmullins.com
              william.brown@nelsonmullins.com

Counsel to Defendant Inform Diagnostics, Inc.

              Kevin M. McGinty
              Evelyn Crystal Lopez
              Grady R. Campion
              MINTZ LEVIN COHN FERRIS GLOVSKY and POPEO, P.C.
              One Financial Center
              Boston, MA 02111
              Telephone: (617) 542-6000
              Facsimile: (617) 542-2241
              kmcginty@mintz.com
              eclopez@mintz.com
              grcampion@mintz.com

 2.     Set forth a brief description of the case, including the causes of action and defenses
        asserted.



                                                 5
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 6 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document689
                                    Pg 13 of 25



Plaintiffs’ Summary of the Case:

        This action arises from a healthcare-related data breach, one that struck American Medical
Collection Agency (“AMCA”), a billing-collection company that held the personal and medical
information for patients of over 20 national and regional laboratories (“Defendant Laboratories”).
AMCA served as the billing-collection arm for all of the Defendant Laboratories in this action. In
the ordinary course of AMCA’s collection activities on behalf of the Defendant Laboratories, the
laboratories provided personal identifying information (such as dates of birth, social security
numbers, home addresses, phone numbers, etc.), other sensitive information (such as credit card
numbers, bank accounts, insurance information, balances owing, the names of referring
physicians), as well as protected medical information (such as the dates of service and the
laboratory tests performed) on behalf of the laboratories’ patients for diagnostic services as far
ranging as allergy and asthma testing, HIV testing, ovarian, breast, and other cancer screening,
hepatitis C testing, and prenatal health screening. The Defendant Laboratories provided AMCA
with all the aforementioned information under the mandated protection of the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), which obligated the Defendant
Laboratories to ensure that all of their business associates receiving protected health information,
like AMCA, had the necessary safeguards in place to protect such information from unauthorized
disclosure.

        For at least seven months (starting as early as August 1, 2018 and lasting until at least
March 30, 2019), hackers infiltrated AMCA’s database and accessed the personal identifying and
medical information for at least 25 million of the Defendant Laboratories’ patients. The first
published disclosure of the on-going data breach was an announcement on February 28, 2019 by
Gemini Advisory, a New York-based company that works with financial institutions to monitor
the sale of consumer information on underground markets (colloquially known as the “Dark
Web”), that approximately 200,000 Quest patient records had been accessed and that the customer
records, exposed as early as September 2018, were available for sale. Notwithstanding their
obligation under various state and federal statutes and regulations to promptly notify their clients
that their personal and medical information may have been accessed and compromised, the
Defendant Laboratories waited months to publicly disclose the data breach.

        Plaintiffs intend to file master consolidated complaints for each of the three proposed
tracks. The claims will include negligence, violation of state consumer protection and data-
protection and notification statutes, breach of implied contract, breach of express contract, unjust
enrichment, breach of fiduciary duty, and invasion of privacy.




                                                 6
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 7 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document690
                                    Pg 14 of 25


Defendants’ Summary of the Case1:

        This multidistrict litigation arose following a cyberattack perpetrated on AMCA, a medical
collections vendor. Beginning on May 14, 2019, AMCA notified its customers, including
Defendants Laboratory Corporation of America Holdings and Laboratory Corporation of America
(collectively, “LabCorp”), Quest Diagnostics Incorporated (“Quest”), Optum360, LLC
(“Optum360”), BioReference Laboratories, Inc. Inc. (“BioReference”), CareCentrix Incorporated
(“CareCentrix”), Inform Diagnostics, Inc. (“Inform Diagnostics”), Clinical Pathology
Laboratories, Inc. (“Clinical Pathology”), Sunrise Medical Laboratories (“Sunrise”) (collectively,
but excluding AMCA, “Defendants” or “non-AMCA Defendants”), that AMCA may have
experienced unauthorized activity on its web payment page. According to AMCA, between
August 1, 2018 and March 30, 2019, an unauthorized user had access to an AMCA system.

        The non-AMCA Defendants in this litigation did not suffer a cyberattack. They are entities
that had business relationships with AMCA. Many of the non-AMCA Defendants provide clinical
laboratory and diagnostic services through their facilities and specialty labs across the country.
These Defendants utilized AMCA to provide collection services. None of Defendants’ computer
systems were compromised in the AMCA attack. The incident occurred solely at AMCA.
Immediately upon learning of the attack on AMCA, Defendants deployed significant resources to
investigate the incident, obtain additional information from AMCA, and, in certain instances, notify
individuals whose information may have been impacted, including providing toll-free numbers those
individuals could call for additional information and offering credit monitoring and identity theft
protection services to those individuals. Several Defendants made public disclosures of the AMCA
incident, including by alerting the media and by prominently posting information on their
websites, to provide the public with information even as their investigations were ongoing. All
Defendants have ceased using AMCA for collection requests.

        Following the incident, Plaintiffs filed suits across the country against both AMCA and
Defendants. Shortly thereafter, on June 17, 2019, AMCA filed for bankruptcy, and Plaintiffs
focused their efforts on the non-AMCA Defendants, despite the fact that the incident did not
involve any of the non-AMCA Defendants’ systems. Plaintiffs’ complaints plead a wide variety of
state-law causes of action, primarily alleging negligence, breach of implied contract, and state
statutory consumer protection claims.

        None of the Plaintiffs has alleged an injury sufficient to confer Article III standing in the
complaints filed thus far. Rather, the complaints plead the type of unrealized risks of future injury
that the Third Circuit and other courts have rejected. Beyond this fundamental jurisdictional
infirmity, Plaintiffs have failed to state a claim sufficient to survive the motions under Federal
Rule of Civil Procedure 12(b)(6) that Defendants anticipate filing. Should Plaintiffs survive
motions to dismiss, individual issues predominate over common ones, among other Rule 23
failings, such that a classes cannot be certified. For example, information security standards have

1
  Defendants vigorously deny the many inaccurate factual and legal assertions in Plaintiffs’
summary of the case. Given the posture of this proceeding, Defendants do not seek to rebut each
of Plaintiffs’ inaccurate statements, here, and will do so at the appropriate time.



                                                 7
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 8 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document691
                                    Pg 15 of 25


changed over the class period affecting Plaintiffs differently depending on the time they provided
their information to AMCA and Defendants. What’s more, the personally identifying information
(“PII”) of numerous Plaintiffs likely has been exposed through their voluntary disclosures of that
information directly to AMCA and prior breaches, such that those Plaintiffs cannot prove
causation. This is only the tip of the iceberg of how Plaintiffs’ proposed classes splinter across the
requirements of Rule 23.

        At bottom, Plaintiffs have focused their claims not against the entity that actually
experienced a cyberattack, but instead against Defendants, who are at least one step removed and
whose systems were not impacted by the incident. This novel and attenuated approach cannot be
sustained under controlling precedent.

 3.        Have settlement discussions taken place? Yes                 No       X

           (a)   What was plaintiffs’ last demand?

                  (1)   Monetary demand: $
                  (2)   Non-monetary demand:

           (b)    What was defendants’ last offer?

                  (1)    Monetary offer: $
                  (2)    Non-monetary offer:

 4.        The parties [have     X      , have not        ] met pursuant to Fed. R. Civ. P. 26(f).

Rule 26(f) Conference

       Pursuant to Federal Rule of Civil Procedure 26(f), the parties held a conference on October
21, 2019. The conference took place at McCarter & English LLP, Four Gateway Center, 100
Mulberry Street, Newark, New Jersey 07102. The conference was attended by the following
individuals:

                  For Plaintiffs                                      For Defendants
                Lindsey H. Taylor                            David Cooner (LabCorp counsel)
                 Caroline Bartlett                           Allison Ryan (LabCorp counsel)
                 Dave Buchanan                              Donald Houser (Optum360 counsel)
               Parvin Aminolroaya                           Kristy Brown (Optum360 counsel)
                   Caleb Seeley                           Reade Seligmann (Optum360 counsel)
      Doug Forrest (Plaintiffs’ ESI consultant)             David H. Hoffman (Quest counsel)
                Joseph Guglielmo                               Daniel Craig (Quest counsel)
                 Stuart Davidson                            Clayton Northouse (Quest counsel)
                                                             Michael Hensley (Quest counsel)
                                                          Kevin M. McGinty (Inform Diagnostics
                                                                          counsel)
                                                         Bradley J. Bartolomeo (Sunrise Medical &


                                                     8
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                              DocumentEntered
                                        94 Filed11/11/19
                                                  11/04/19
                                                         16:17:46
                                                            Page 9 of
                                                                   Main
                                                                      18 PageID:
                                                                         Document692
                                    Pg 16 of 25


                                                         Clinical Pathology Labs counsel)
                                                  Jeffrey Y. Spiegel (Sunrise Medical & Clinical
                                                             Pathology Labs counsel)
                                                      Edward Jacobs (BioReference counsel)
                                                             Lane Davis (CareCentrix)

        At the conference, the parties discussed, among other things: (1) process and substance of
discovery of AMCA; (2) the information systems where the parties’ potentially discoverable
electronic documents are stored; (3) preservation obligations; (4) a confidentiality agreement; (5)
an ESI protocol; (6) party discovery and timing thereof; and (7) the identification of an ESI
discovery facilitator as required by Local Civil Rule 26.1(d).

         In advance of the conference, the parties exchanged a draft confidentiality order, and the
Plaintiffs provided Defendants with an ESI protocol, Rule 34 requests for discussion purposes, and
thirty information requests on discovery and related issues including preservation.

       The Parties have continued to meet and confer pursuant to Federal Rule of Civil Procedure
26(f) by electronic mail and telephone through the date of this filing. The Parties have agreed upon
a Confidentiality Order to submit to the Court, and are discussing revisions to a proposed ESI
Protocol.

 5.      The parties [have          , have not X ] exchanged the information required by Fed. R.
         Civ. P. 26(a)(1). If not, state the reason therefor.

Plaintiffs’ Position:

        Plaintiffs suggest that the parties exchange initial disclosures by November 20, 2019.

Defendants’ Position:

        Defendants believe initial disclosures should be due 30 days following any denial of their
motions to dismiss. Plaintiffs will file their consolidated complaints on Friday, November 15,
2019. Their demand that Defendants serve initial disclosures just three business days later is
unreasonable, as is any suggestion that Defendants should be forced to base their initial
disclosures on guesses as to what Plaintiffs will allege in their consolidated complaints. For the
reasons set forth in response to item 8(a) below, party discovery, including initial disclosures,
should be stayed pending resolution of the motions to dismiss, which will raise strong
jurisdictional challenges. In addition, even if Defendants’ motions are denied in part, the Court’s
ruling may eliminate certain claims, which would allow the parties to serve more targeted and
relevant disclosures.

 6.      Explain any problems in connection with completing the disclosures required by Fed
         R. Civ. P. 26(a)(1).

        •   Defendants’ Position: See statement in response to Item 5, above.




                                                 9
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 10 Main
                                                                  of 18Document
                                                                       PageID: 693
                                    Pg 17 of 25


     7.    The parties [have             , have not X] conducted discovery other than the above
           disclosures. If so, describe.

 8.       Proposed joint discovery plan:

          (a)    Discovery is needed on the following subjects:

 Plaintiffs’ position:

         With regard to party discovery, Plaintiffs believe that party discovery is appropriate at this
 time. To that end, Plaintiffs sent Rule 34 requests for discussion purposes to Defendants six days
 prior to the Rule 26 conference and at the Rule 26 conference identified categories of information
 for prioritized production, including: (1) contracts with AMCA, (2) audits of AMCA’s data
 security; (3) internal investigations regarding the data breach; (4) information regarding all data
 transfer between Defendants and AMCA; (5) network security protocols; and (6) network security
 audits. Plaintiffs also proposed that each Defendant identify one to two custodians who were in
 charge of the investigation into the data breach for prioritized custodial collection. Plaintiffs
 propose that this prioritized discovery be produced by Defendants within 30 days of the filing of
 the Joint Discovery Plan. As to remaining discovery sought by Plaintiffs’ Rule 34 Requests,
 Plaintiffs propose that substantial completion of discovery responsive to those Requests be made
 by February 6, 2019.

         As to discovery from third-party AMCA, on October 30, Quest, Optum and LabCorp filed
 a motion in the Bankruptcy Court to direct AMCA to produce to them the documents that AMCA
 had agreed to produce to a consortium of 36 state attorneys general. On October 31, Plaintiffs
 filed a separate motion under a different section of the Bankruptcy Code seeking the same relief.2
 At present, only AMCA, the state attorneys general and the Bankruptcy Court know what
 documents AMCA has agreed to produce, but inasmuch as that document production is likely to
 overlap in some, but not all, respects, Plaintiffs believe that the appropriate approach is to see
 what documents the parties receive pursuant to the pending motions in the Bankruptcy Court
 before proceeding with any additional discovery from AMCA. To the extent that Defendants seek
 additional discovery from AMCA, Defendants are free to pursue that through an additional
 subpoena to AMCA.

 Defendants’ position:

         The Parties agree that discovery from AMCA should go forward during the pendency of
 Defendants’ anticipated motions to dismiss, to the extent allowed by the bankruptcy court
 presiding over the AMCA bankruptcy. Discovery of AMCA should move forward quickly
 because AMCA, the entity at which the data incident occurred, is the sole direct source of
 information concerning the circumstances and details of the incident.


 2
       Since Plaintiffs motion is not seeking to enforce its prior subpoena, Defendants’
 complaints relating to any alleged procedural defects in the subpoena are moot.



                                                  10
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 11 Main
                                                                  of 18Document
                                                                       PageID: 694
                                    Pg 18 of 25


         Party discovery should be stayed until the Court rules on Defendants’ anticipated motions
 to dismiss for two primary reasons. First, as explained above, none of the Plaintiffs has alleged an
 injury sufficient to confer Article III standing, among other pleading deficiencies. Defendants
 anticipate moving to dismiss the consolidated complaints on standing and other grounds.
 Discovery of the parties should be stayed until these motions are decided because they relate to the
 Court’s subject matter jurisdiction and, if granted, may resolve this matter in its entirety.

         Second, putting AMCA discovery first is critical to the efficient management of discovery
 in this MDL. AMCA is not just a miscellaneous third party; it is the entity that suffered the data
 incident and is therefore the only source of information concerning the details of the data incident
 that gives rise to this MDL. Indeed, many of Plaintiffs’ complaints named AMCA as a defendant
 before AMCA filed for bankruptcy. Sequencing AMCA discovery to go first will allow the
 Parties to understand the data incident and, in turn, focus party discovery on relevant issues and
 avoid irrelevant issues. The benefits to sequencing are not hypothetical. Plaintiffs seek wide-
 ranging and extremely burdensome discovery regarding, among other things, the security of all of
 Defendants’ systems – even though the incident occurred exclusively at AMCA and had no
 connection whatsoever to the security of Defendants’ own systems. At the Rule 26(f) conference,
 Plaintiffs explained that they believed such discovery necessary because they do not know how
 the AMCA data incident occurred and, in essence, could not rule out the possibility that
 Defendants’ systems were somehow involved. While there is no basis for that hypothetical
 possibility, sequencing AMCA discovery first will allow the Parties to avoid wasting time and
 resources on such speculative fishing expeditions by showing how the AMCA incident occurred,
 and removing the need for discovery as to topics and systems with no connection whatsoever to
 the incident giving rise to all of the claims in this case.

         As to the procedures by which discovery from AMCA could be obtained, Defendants have
 consistently advocated a coordinated approach, while Plaintiffs have shifted between three
 positions. Initially, Plaintiffs represented to the Court that they agreed with Defendants that it
 would be useful and efficient to jointly pursue discovery from AMCA while motions to dismiss
 were pending. See ECF No. 63. In accordance with this apparent agreement, Defendants
 proposed filing a joint lift-stay motion and subpoenas pursuant to Federal Rule of Civil Procedure
 45. For reasons that they have not articulated to Defendants, Plaintiffs thereafter changed
 positions and are no longer willing to jointly pursue discovery of AMCA with Defendants.

         During the Rule 26(f) conference on October 21, 2019, and again on October 29, 2019,
 Plaintiffs represented to Defendants that they wished to pursue a subpoena they served on AMCA
 in the pending bankruptcy on August 28, 2019 instead of proceeding in a coordinated fashion with
 Defendants. That approach is problematic because that subpoena failed to comply with relevant
 procedures in numerous respects. First, Plaintiffs failed to serve a copy of the subpoena on the
 Defendants, despite the subpoena being issued pursuant to Federal Rule of Civil Procedure 45. A
 subpoena commanding the production of documents “must be served on each party” before it is
 served on the person to whom it is directed, Fed. R. Civ. P. 45(a)(4), and Plaintiffs failed to do so.
 Plaintiffs also failed to serve the subpoena on the other parties in the bankruptcy proceeding.
 Instead, they provided a copy of the subpoena only after Defendants requested it at the Rule 26(f)
 conference on October 21, 2019. Second, serving the subpoena in the AMCA bankruptcy
 proceeding was improper under the bankruptcy rules because there is no pending adversarial



                                                  11
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 12 Main
                                                                  of 18Document
                                                                       PageID: 695
                                    Pg 19 of 25


 proceeding or contested matter between Plaintiffs and AMCA in the bankruptcy court, and it is
 clear that Plaintiffs’ subpoena seeks documents for use in this proceeding rather than for use in the
 bankruptcy court. We also note that, pursuant to 11 U.S.C. § 362(a)(1), all litigation against
 AMCA was stayed upon AMCA’s filing for bankruptcy, and a motion for relief from the
 automatic stay in the bankruptcy proceeding must precede any discovery requests directed at
 AMCA. Plaintiffs did not file such a motion prior to serving the subpoena on AMCA.3

         On November 4, 2019, just hours before the filing of this joint report, Plaintiffs changed
 positions again, stating for the first time that they believed that the motion they filed in the
 bankruptcy court on October 31 seeking a copy of the documents that AMCA has agreed to
 produce to certain states’ Attorneys General should be the extent of AMCA discovery at this
 time.4 But as Plaintiffs admit, they do not even know what documents AMCA has agreed to
 produce to the Attorneys General, and of course there is no guarantee that their motion will be
 granted. Even if it is, there is no reason to think that obtaining such documents will allow the
 parties to focus party discovery on issues of potential relevance. Plaintiffs should not be permitted
 to pursue extensive party discovery before obtaining AMCA discovery that is actually intended to
 identify the scope of potentially relevant issues.

         Defendants believe that the Parties should coordinate their efforts to obtain discovery from
 AMCA to ensure that the documents requested from AMCA will be sufficient to provide clarity
 on the core issues in this case. Coordination will give the Parties the best chance at successfully
 obtaining such discovery, including because law firms retained as Defendants’ outside counsel
 have long experience practicing before the bankruptcy courts and can use such experience to
 improve the odds of success. Defendants continue to believe that coordination is the best
 approach, but if Plaintiffs will not cooperate, Defendants stand ready to seek discovery of AMCA
 for use in this action as expeditiously as possible.




 3
   On October 31, 2019, Plaintiffs filed a limited lift-stay motion seeking the production of
 documents responsive to the subpoena that AMCA has separately agreed to produce to certain
 states’ Attorneys General who are conducting an investigation. The motion does not cure the
 procedural defects in Plaintiffs’ subpoena, including because it was filed after the subpoena was
 served on AMCA, and not before. Moreover, the Parties do not know the categories of documents
 that AMCA has agreed to produce to the Attorneys General, so Plaintiffs’ motion is no substitute
 for obtaining discovery relevant to issues in this litigation pursuant to a properly-issued subpoena.
 4
   Certain Defendants filed a lift-stay motion with the bankruptcy court on October 30, 2019
 seeking an order requiring AMCA to produce those same documents to such Defendants.
 However, as that motion made clear, their purpose in filing the motion was to allow them to
 conduct a confidentiality review and provide the appropriate confidentiality designations to the
 Attorneys General receiving documents from AMCA. That motion was not for the purpose of
 discovery in this litigation; in fact, the motion made clear that the movants would not use the
 documents received in this litigation and that they anticipated returning to the bankruptcy court
 with a later lift-stay motion seeking documents for use in this case.



                                                  12
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 13 Main
                                                                  of 18Document
                                                                       PageID: 696
                                    Pg 20 of 25


        Defendants are working diligently with Plaintiffs to negotiate an ESI Protocol, and have
 agreed with Plaintiffs regarding a Confidentiality Order, so that Party discovery can proceed
 quickly and efficiently if and when the timing is appropriate.

        Defendants believe that if this matter proceeds to discovery, appropriate topics of
 discovery include the following:

     1. The AMCA data incident;
     2. Plaintiffs’ dealings or interactions with Defendants, if any, including without limitation
        any alleged representations by any Defendants to Plaintiffs;
     3. Plaintiffs’ alleged injury, harm, risk, loss, and damages, including without limitation
        information relating to standing and any alleged measures to monitor, mitigate, or protect
        against any alleged injury, risk, harm, loss, or damages;
     4. Issues relating to causation between the AMCA data incident and Plaintiffs’ alleged injury,
        harm, risk, loss, and/or damages;
     5. Issues relating to class certification, including Plaintiffs’ ability to meet the requirements
        for class certification, including those in Federal Rule of Civil Procedure 23; and
     6. Defenses and affirmative defenses (which will be asserted at the appropriate time).

         (b)     Discovery [should        should not          ] be conducted in phases or be limited
                 to particular issues. Explain.

 Plaintiffs’ position:

         Plaintiffs believe that document discovery should take place prior to a decision with
 respect to Defendants’ motions to dismiss. Those documents would include Defendants’ contracts
 with AMCA, and any other requirements that AMCA undertake relating to data security,
 Defendants’ investigations, if any, into AMCA’s data security measures, whether before or after
 the data breach, and communications between Defendants and AMCA with respect to the data
 breach.

 Defendants’ position:

         As described above, a stay of party discovery pending the motions to dismiss is necessary
 and appropriate because critical jurisdictional challenges will be presented in those motions and
 this sequencing will make any party discovery far more efficient. To the extent party discovery
 moves forward, Defendants believe there should be a fact discovery period. At the end of the fact
 discovery period, a limited expert discovery period should follow.

         (c)     Proposed schedule:

                 (1)     Fed. R. Civ. P. 26 Disclosures                       .

 Plaintiffs’ position: November 20, 2019.




                                                  13
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 14 Main
                                                                  of 18Document
                                                                       PageID: 697
                                    Pg 21 of 25


 Defendants’ position: For each track, 30 days following any denial of Defendants’ motions to
 dismiss.

                 (2)     E-Discovery conference pursuant to L. Civ. R. 26.1(d) October 21, 2019 .

                 (3)     Service of initial written discovery                        .

 Plaintiffs’ position: Rule 34 Requests sent to Quest on October 15, 2019.

 Defendants’ position: Any discovery requests should be deemed served as of the date of any
 denial of Defendants’ motions to dismiss, for each track. Plaintiffs did not serve Rule 34 requests
 on Quest on October 15, 2019. Plaintiffs provided a document styled as Rule 34 requests directed
 to Quest on October 15, 2019 in advance of the Rule 26(f) conference. However, as Plaintiffs
 stated during the Rule 26(f) conference, and confirm in this joint statement, that document was for
 discussion purposes. It does not constitute actual pending requests. There is no deadline at
 present for Quest to respond to that document.

                 (4)     Maximum of      25     interrogatories served upon each Party, including
                         subparts.

                 (5)     Maximum of            factual depositions to be taken of each defendant,
                         excluding non-party depositions.

 Plaintiffs’ position: 25.

 Defendants’ position: The parties should meet and confer on the appropriate number of fact
 depositions to be taken of each defendant after Rule 26(a) disclosures are served. The number may
 vary by Defendant. In addition, each named Plaintiff may be deposed.

                 (6)     Motions to amend or to add parties to be filed by a date to be determined
                         following any denial of Defendants’ motions to dismiss.5

                 (7)     Factual discovery to be completed by a date to be determined following any
                         denial of Defendants’ motions to dismiss.

                 (8)     Plaintiffs’ expert reports due on a date to be determined following any
                         denial of Defendants’ motions to dismiss.

                 (9)     Defendants’ expert reports due on a date to be determined following any
                         denial of Defendants’ motions to dismiss.



 5
         For each track, within 14 days of a decision on Defendants’ motion to dismiss, the Parties
 will submit a proposal for the remainder of the schedule.



                                                   14
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 15 Main
                                                                  of 18Document
                                                                       PageID: 698
                                    Pg 22 of 25


                 (10)    Expert depositions to be completed by a date to be determined following
                         any denial of Defendants’ motions to dismiss.

                 (11)    Class certification motions filed by a date to be determined following any
                         denial of Defendants’ motions to dismiss.

                 (12)    Dispositive motions to be served within        days of completion of
                         discovery.

 Plaintiffs’ position: within 30 days of completion of discovery.

 Defendants’ position: 45 days following a ruling on class certification.

         (d)     Set forth any special discovery mechanism or procedure requested.

                 None at this time.

         (e)     A pretrial conference may take place on as set by the Court.

         (f)     Trial date: as set by the Court. ( X Jury Trial; __ Non-Jury Trial).

 9.      Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
         problems with out-of-state witnesses or documents, etc.)? Yes       No X . If so,
         please explain.

         Any special discovery needs can be addressed after the motions to dismiss are decided.
         The Parties anticipate that certain depositions will be videotaped.

 10.     Do you anticipate any issues about disclosure or discovery of electronically stored
         information, including the form or forms in which it should be produced?
         Yes       No X         .

         If so, how will electronic discovery or data be disclosed or produced? Describe any
         agreements reached by the parties regarding same, including costs of discovery,
         production, related software, licensing agreements, etc.

 Plaintiffs’ position:

         The parties are discussing an ESI protocol. One issue that has arisen is that Defendants
 object to producing documents responsive to a request for production that they know to exist but
 does not hit on a search methodology. Other than that, Plaintiffs believe that none of the issues
 set forth in Defendants’ position are ripe for bringing to the attention of the Court. Plaintiffs sent
 the draft ESI Protocol to Defendants on October 11. While the parties discussed some of
 Defendants’ issues at the Rule 26(f) meeting on October 21, Defendants did not provide comments
 to the draft ESI protocol until after 4 p.m. on November 1. As of the filing of the Joint Discovery




                                                   15
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 16 Main
                                                                  of 18Document
                                                                       PageID: 699
                                    Pg 23 of 25


 Plan, the parties discussions relating to the ESI protocol are ongoing and they will bring any
 unresolved disputes to the Court’s attention at the appropriate time.

 Defendants’ position:

         The Parties are engaged in ongoing discussions regarding the ESI protocol and Defendants
 are hopeful that the parties will be able to negotiate a protocol without involving the Court. As an
 initial matter, Plaintiffs appear to take the position that the ESI Protocol does not apply to them.
 Plaintiffs also have asked that the protocol include a vague and ambiguous requirement that any
 responsive document that the Defendants (which are corporations with hundreds or thousands of
 employees) know to exist must be produced to Plaintiffs even if the negotiated search protocols do
 not uncover that document. Such a requirement is unreasonable and would undermine the purpose
 of negotiating agreed search protocols because it would expose Defendants to accusations of
 discovery misconduct if any of their employees were somehow aware of a document that the
 protocols do not reveal. Plaintiffs have proposed similar unreasonable positions including that the
 Parties may not use deduplication to reduce the volume of documents produced, which would lead
 to the production of the same documents many times. This would be a waste of the Parties’
 resources and would not confer any benefit. Defendants are committed to negotiating these and
 the other remaining points of dispute with Plaintiffs and will raise any issues as to which the
 parties reach an impasse with the Court at an appropriate time.

 11.    Do you anticipate entry of a Discovery Confidentiality Order? See L.Civ.R. 5.3(b) and
        Appendix S.

        Yes.

 12.    Do you anticipate any discovery problem(s) not listed above?
        Yes        No      X      .

        Not at this time.

 13.    State whether this case is appropriate for voluntary arbitration (pursuant to Local Civil
        Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or otherwise). If
        not, explain why and state whether any such procedure may be appropriate at a later time
        (i.e., after exchange of pretrial disclosures, after completion of depositions, after
        disposition or dispositive motions, etc.).

        Not at this time, but mediation may be appropriate at a later date.

 14.    Is this case appropriate for bifurcation? Yes      No X

 15.    An interim status/settlement conference (with clients in attendance), should be held in
               to be determined                     .

 16.    We [do           do not   X ] consent to the trial being conducted by a Magistrate Judge




                                                  16
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 17 Main
                                                                  of 18Document
                                                                       PageID: 700
                                    Pg 24 of 25


 17.    Identify any other issues to address at the Rule 16 Scheduling Conference.


  CARELLA, BYRNE, CECCHI,                            McCARTER & ENGLISH, LLP
  OLSTEIN, BRODY & AGNELLO, P.C.                     Attorneys for Laboratory Corporation of
  Interim Lead Counsel for Plaintiffs                America Holdings and Laboratory Corporation
                                                     of America

  By:    /s/ James E. Cecchi                         By:    /s/ David Cooner
         JAMES E. CECCHI                                    DAVID COONER

                                                     BAKER HOSTETLER
                                                     Attorneys for Defendant BioReference
                                                     Laboratories, Inc.


                                                     By:    /s/ Paul G. Karlsgodt
                                                            PAUL G. KARLSGODT

                                                     ALSTON & BIRD LLP
                                                     Attorneys for Defendants Optum360 Services,
                                                     Inc., Optum360, LLC, Optum, Inc., and
                                                     UnitedHealth Group Incorporated


                                                     By:    /s/ Reade W. Seligmann
                                                            READE W. SELIGMANN

                                                     SIDLEY AUSTIN LLP
                                                     Attorneys for Defendants Quest Diagnostics
                                                     Incorporated and Quest Diagnostics Clinical
                                                     Laboratories, Inc.


                                                     By:    /s/ David H. Hoffman
                                                            DAVID H. HOFFMAN

                                                     NELSON MULLINS RILEY &
                                                     SCARBOROUGH, LLP
                                                     Attorneys for CareCentrix, Inc.


                                                     By:    /s/ Lane W. Davis
                                                            LANE W. DAVIS




                                                17
Case
 19-23185-rdd
     2:19-md-02904-MCA-MAH
               Doc 186 Filed 11/11/19
                             Document Entered
                                       94 Filed11/11/19
                                                11/04/1916:17:46
                                                          Page 18 Main
                                                                  of 18Document
                                                                       PageID: 701
                                    Pg 25 of 25


                                            MINTZ, LEVIN, COHN, FERRIS,
                                            GLOVSKY and POPEO, P.C.
                                            Attorneys for Defendant Inform Diagnostics,
                                            Inc.

                                            By:    /s/ Kevin M. McGinty
                                                   KEVIN M. MCGINTY

                                            LEWIS BRISBOIS BISGAARD & SMITH
                                            LLP
                                            Attorneys for Defendants Sunrise Medical
                                            Laboratories, Inc., Clinical Pathology
                                            Laboratories, Inc. and non-MDL Defendant
                                            CBL Path, Inc.


                                            By:    /s/ Bradley Bartolomeo
                                                   BRADLEY BARTOLOMEO




                                       18
